Case 2:20-cv-10949-LVP-MJH ECF No. 83-1 filed 05/12/20   PageID.2886   Page 1 of 4




                            EXHIBIT A
Case 2:20-cv-10949-LVP-MJH ECF No. 83-1 filed 05/12/20        PageID.2887   Page 2 of 4




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DISTRICT

 JAMAAL CAMERON; RICHARD
 BRIGGS; RAJ LEE; MICHAEL
 CAMERON; MATTHEW
 SAUNDERS, individually and on
 behalf of all others similarly situated,
                                                      Case 2:20-cv-10949-LVP-MJH
         Plaintiffs,

 v.

 MICHAEL BOUCHARD, in his
 official capacity as Sheriff of Oakland
 County; CURTIS D. CHILDS, in his
 official capacity as Commander of
 Corrective Services; OAKLAND
 COUNTY, MICHIGAN,

         Defendants.


                       AFFIDAVIT OF VICKI-LYN WARREN

         VICKI-LYN WARREN, being first duly sworn, deposes and states:


      1. That this Affidavit is made of my own personal knowledge and based on my

         review of Jail clinic records and that if I am sworn to testify, I can give

         competent testimony of my own personal knowledge and review of Jail clinic

         records in support of each paragraph of this Affidavit.

      2. That I have been employed by Wellpath since March 1, 2012. Wellpath is an

         outside contractor for the Oakland County Sheriff’s Office. Wellpath provides

                                            1
Case 2:20-cv-10949-LVP-MJH ECF No. 83-1 filed 05/12/20          PageID.2888   Page 3 of 4




       medical and dental services for the inmate population at the Oakland County

       Jail. At all times relevant to the instant action I have worked as the Health

       Services Administrator for the Oakland County Jail since 2014.

    3. In regard to inmate Richard Watkins, Mr. Watkins was tested for COVID-19

       on May 6, 2020.

    4. On May 8, Mr. Watkins was informed he had tested negative for COVID-19.

    5. Mr. Watkins was told he had tested negative due to human error that was

       discovered shortly after Mr. Watkins was told of same.

    6. In reality, Mr. Watkins had tested positive for COVID-19.

    7. Mr. Watkins was informed of the human error by Wellpath staff within two

       hours of originally being told he had tested negative.

    8. Mr. Watkins was immediately removed from his cell after being informed he

       had tested positive.

    9. The row of Mr. Watkins’ cell location (A4) was placed on quarantine

       consistent with current jail practices.

    10.Nothing about Mr. Watkins’ positive test changes the truth and veracity of my

       testimony regarding test results of the OCJ inmate population at the time it

       was given.

    11. The initiative to test the entire OCJ inmate population which began on May

       1, 2020 is complete. During this initiative, 468 inmates have been tested, 186


                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 83-1 filed 05/12/20       PageID.2889    Page 4 of 4




       inmates have refused to be tested and 3 inmates have tested positive for

       COVID-19.


                                        Further, Affiant sayeth not.

    Dated: May 12, 2020                 /s/Vicki-Lyn Warren
                                        VICKI-LYN WARREN
                                        *consent for signing given telephonically

 Due to the COVID-19 crisis, it was not possible to obtain a written signature on the
 above Affidavit. I am an attorney admitted to the Eastern District of Michigan. On
 April 19, 2020, I personally spoke with VICKI-LYN WARREN and read this
 Affidavit to her. VICKI-LYN WARREN told me that the information in the above
 Affidavit is true, and gave me verbal consent to sign on her behalf.

 I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is
 true and correct.

                                        /s/Steven M. Potter (P33344)
                                        Steven M. Potter (P33344)
                                        Attorney for Defendants




                                          3
